Appeals by the plaintiff from judgments of the Supreme Court entered in Clinton County, in favor of defendants, and from an order denying plaintiff’s motion for a new trial. The action was to recover damages for an alleged assault. The trial court sustained “as to form” an objection to a question propounded by plaintiff’s counsel to a physician pertaining to causal relation. Appellant contends that this ruling was erroneous, and raises no other question on this appeal. The ruling, even if erroneous, was not such a prejudicial error as to require a new trial under the circumstances present. The trial court charged the jury without exception that it might return a verdict for the plaintiff if it found the assault occurred as contended by the plaintiff. There was other evidence received as to plaintiff’s injury. Implicit in the jury’s verdict of no cause of action is a finding that there was no assault. Judgments and order unanimously affirmed, with costs. Present- — Foster, P. J., Bergan. Coon, Halpern and Imrie, JJ.